Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 1 of 25




                              EXHIBIT A
                                     Case Number: CACE-20-000367 Division: 04
       Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 2 of 25
Filing # 101356357 E-Filed 01/08/2020 07:56:46 PM



                 IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                           IN AND FOR BROWARD COUNTY, FLORIDA


        LAURA L. DUBUISSON

                             P!nintiff

        vs.                                             Case No. :

        THE SHERWIN WILLIAMS COMPANY,
        a Foreign corporation,

                             Defendant.
                                                    /

                             COMPLAINT AND DEMAND FOR JURY TRIAL

                 Plaintiff, LAURA L. DUBUISSON, by and through her undersigned counsel,

        hereby sues Defendant, THE SHERWIN WILLIAMS COMPANY, a Foreign corporation

        ("Defendant" or "SHERWIN"), and shows:


                                          NATURE OF ACTION

              1. This is an action by Plaintiff under Florida's domestic/sexual violence leave

        statute, Florida Statute §741.313, entitled, "Unlawful action against employees seeking

        protection", which provides for leave from employment for persons dealing with

        domestic or sexual violence, as defined by statute.       Plaintiff, a store manager for

        Sherwin-Williams in Fort Lauderdale and an Emerging Leader for the company, sought

        a transfer and leave from work in order to relocate and seek housing in another state in

        order to escape sexual violence from her ex-boyfriend. After agreeing to transfer her to

        another state, and while she was in the process of relocating to new housing there,

        Sherwin-Williams terminated her in retaliation for seeking leave and violated her right to

        confidentiality under the statute. She seeks actual damages and equitable relief in the




          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/08/2020 07:56:43 PM.****
                                     Case Number: CACE-20-000367 Division: 04
       Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 3 of 25
Filing # 101356357 E-Filed 01/08/2020 07:56:46 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


      I.            CASE STYLE
                                       IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                           IN AND FOR BROWARD COUNTY, FLORIDA

                                                                          Case No.:
                                                                          Judge:
  Laura Dubuisson
   Plaintiff
          vs.
  The Sherwin-Williams Company
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $30,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                   O     Malpractice — other professional
               ❑ Condominium                                                     0 Other
               ❑  Contracts and indebtedness                                       El    Antitrust/Trade Regulation
               ❑  Eminent domain                                                   ❑     Business Transaction
               O  Auto negligence                                                  O     Circuit Civil - Not Applicable
               O  Negligence — other                                               O     Constitutional challenge-statute or ordinance
                 0 Business governance                                             O     Constitutional challenge-proposed amendment
                 D Business torts                                                  ❑     Corporate Trusts
                 0 Environmental/Toxic tort                                        Cl    Discrimination-employment or other
                 0 Third party indemnification                                     ❑     Insurance claims
                 0 Construction defect                                             O     Intellectual property
                 0 Mass tort                                                       ❑     Libel/Slander
                 0 Negligent security                                              ❑     Shareholder derivative action
                 0 Nursing home negligence                                         O     Securities litigation
                 0 Premises liability — commercial                                 O     Trade secrets
                 0 Premises liability — residential                                O     Trust litigation
               O Products liability
               O Real Property/Mortgage foreclosure                              0 County Civil
                 0    Commercial foreclosure                                       O    Small Claims up to $8,000
                 0    Homestead residential foreclosure                            ❑    Civil
                 0    Non-homestead residential foreclosure                        O    Replevins
                 0    Other real property actions                                  ❑    Evictions
               O Professional malpractice                                          O    Other civil (non-monetary)
                 O    Malpractice — business
                 ❑    Malpractice — medical




                   *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/08/2020 07:56:43 PM.****
    Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 4 of 25


                                                       COMPLEX BUSINESS COURT

           This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
           Administrative Order. Yes 0 No @


    IV.       REMEDIES SOUGHT (check all that apply):
               O Monetary;
               7 Nnn-nrielnAtry rigtntrntrIFY elr inji inntivA rAliPf;
               O Punitive

    V.        NUMBER OF CAUSES OF ACTION:
                (Specify)


               1
    VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
               O Yes
               O No

    VII.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               O No
               O Yes — If "yes" list all related cases by name, case number and court:




    VIII.     IS JURY TRIAL DEMANDED IN COMPLAINT?
               I Yes
               O No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:   s/ Ephraim Hess
          Attorney or party
FL Bar No.: 983100
          (Bar number, if attorney)
            Ephraim Hess
           (Type or print name)
     Date: 01/08/2020
                                     Case Number: CACE-20-000367 Division: 04
       Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 5 of 25
Filing # 101356357 E-Filed 01/08/2020 07:56:46 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


      I.            CASE STYLE
                                       IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                           IN AND FOR BROWARD COUNTY, FLORIDA

                                                                          Case No.:
                                                                          Judge:
  Laura Dubuisson
   Plaintiff
          vs.
  The Sherwin-Williams Company
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $30,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                   O     Malpractice — other professional
               ❑ Condominium                                                     0 Other
               ❑  Contracts and indebtedness                                       El    Antitrust/Trade Regulation
               ❑  Eminent domain                                                   ❑     Business Transaction
               O  Auto negligence                                                  O     Circuit Civil - Not Applicable
               O  Negligence — other                                               O     Constitutional challenge-statute or ordinance
                 0 Business governance                                             O     Constitutional challenge-proposed amendment
                 o Business torts                                                  ❑     Corporate Trusts
                 0 Environmental/Toxic tort                                        Cl    Discrimination-employment or other
                 0 Third party indemnification                                     ❑     Insurance claims
                 0 Construction defect                                             O     Intellectual property
                 0 Mass tort                                                       ❑     Libel/Slander
                 0 Negligent security                                              ❑     Shareholder derivative action
                 0 Nursing home negligence                                         O     Securities litigation
                 0 Premises liability — commercial                                 O     Trade secrets
                 0 Premises liability — residential                                O     Trust litigation
               O Products liability
               O Real Property/Mortgage foreclosure                              0 County Civil
                 0    Commercial foreclosure                                       O    Small Claims up to $8,000
                 0    Homestead residential foreclosure                            ❑    Civil
                 0    Non-homestead residential foreclosure                        O    Replevins
                 0    Other real property actions                                  ❑    Evictions
               O Professional malpractice                                          O    Other civil (non-monetary)
                 O    Malpractice — business
                 ❑    Malpractice — medical




                   *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/08/2020 07:56:43 PM.****
    Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 6 of 25


                                                   COMPLEX BUSINESS COURT

           This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
           Administrative Order. Yes 0 No @


    IV.       REMEDIES SOUGHT (check all that apply):
               LEI Monetary;
               El Non-monetary declaratory or injunctive relief;
               0 Punitive

    V.        NUMBER OF CAUSES OF ACTION:
                (Specify)


               1
    VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
               O Yes
               E No

    VII.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
              E No
               O Yes — If "yes" list all related cases by name, case number and court:




    VIII.     IS JURY TRIAL DEMANDED IN COMPLAINT?
               E Yes
               O No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:   s/ Ephraim Hess
          Attorney or party
FL Bar No.: 983100
          (Bar number, if attorney)
            Ephraim Hess
           (Type or print name)
     Date: 01/08/2020
      Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 7 of 25
Filing # 102126566 E-Filed 01/23/2020 03:09:43 PM



                                                       VERIFIED RETURN OF SERVICE

        State of Florida                                                County of Broward                                                   Circuit Court
        Case Number: CACE-20-000367

        Plaintiff:
        I   Al ICI A   1    MI FIMI Mc.
                rm.    L.   VUO ...MO .7 %JIM


        VS.

        Defend ant:
        THE SHERWIN WILLIAMS COMPANY

        For:
        Ephraim Roy Hess
        205 Davie Rd
        Fort Lauderdale, FL 33315

        Received by On Time Legal Services, a Divison of OTD on the 14th day of January, 2020 at 10:34 pm to be served on
        The Sherwin Williams Company cio Registered Agent Corporation Service Company, 1201 Hays Street,
        Tallahassee, FL 32301.

        1, Christopher Compton, do hereby affirm that on the 21st day of January, 2020 at 1:15 pm, I:

       SERVED the within named corporation by delivering a true oopy of the Summons, and Complaint and Demand for
       Jury Trial with the date and hour of service endorsed thereon by me to: VON SMITH as employee of the Registered
       Agent (Company) for The Sherwin Williams Company at 1201 Hays Street, Tallahassee, FL 32301 and informed said
       person of the contents therein, pursuant to F.S. 48.081

       Description of Person Served: Age: 40, Sex: M, Race/SkIn Color: BLACK, Height: 6'0, Weight: 180, Hair: BLACK,
       Glasses: N

       I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
       standing, in the Second Judicial Circuit in which the process was served. Under penally of perjury I declare I have read
       the foregoing documents and that the facts stated in it are true. Notary not required pursuant to FL Statute 92.525 Sec
       (2).




                                                                                                      Christopher Compton
                                                                                                      Certified Process Server # 101

                                                                                                      On Time Legal Services, a Divison of OTD
                                                                                                      3620 N.E. 5th Avenue
                                                                                                      Oakland Park, FL 33334
                                                                                                      (954) 915-8721

                                                                                                      Our Job Serial Number: ABV-2020000208


                                                CopyrtOst 191992.2020 Database Services. Inc. - Process Stevens Toolbox V8.0n




                                                                                                                                11111111111111111111111111111111
               *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/23/2020 03:09:43 PM.****
    Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 8 of 25
Filing # 101382244 E-Filed 01/09/2020 11:38:29 AM


                  IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                            IN AND FOR BROWARD COUNTY, FLORIDA


      LAURA L. DUBUISSON

                           Plaintiff,

      vs.                                             Case No. : CACE-20-000367

      THE SHERWIN WILLIAMS COMPANY,
      a Foreign corporation,

                           Defendant.


      THE STATE OF FLORIDA:

      To Each Sheriff of the State:

                                               SUMMONS

             YOU ARE COMMANDED to serve this Summons and a copy of the Complaint in
      this action upon the Defendant, The Sherwin Williams Company, by serving:

                    do REGISTERED AGENT
                    CORPORATION SERVICE COMPANY
                    1201 HAYS STREET
                    TALLAHASSEE, FL 32301-2525

             The Defendant is required to serve written defenses to the Complaint on Plaintiff's
      attorney, Ephraim Roy Hess, Esquire, whose address is: Hess Law Firm, 205 Davie
      Boulevard, Fort Lauderdale, FL 33315 within twenty (20) days after service of this
      cur- ^^^^s .en the ✓r'eee-da^t, exclusitie of the day of seriice, and to file the origina! of
             Vl


      the defenses with the Clerk of this Court either before service on Plaintiff's attorney or
      immediately thereafter. If the Defendant fails to do so, a default will be entered against
      the Defendant for the relief demanded in the Complaint.

              WITNESS my hand and seal of this Court on             JAN 09 2020


                                                             Brenda D. Forman
                                                     As Clerk of the Court


                                                     By:




                                                             BRENDA D. F • RMAN


            *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/09/2020 11:38:27 AM.****
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 9 of 25



                                                IMPORTANT
 A lawsuit has been filed against you. You have 20 calendar days after this summons is
 served on you to file a written response to the attached complaint with the clerk of this
 court. A phone call will not protect you. Your written response, including the case
 number given above and the names of the parties, must be filed if you want the court to
 hear your side of the case. If you do not file your response on time, you may lose the
 case, and your wages, money, and property may thereafter be taken without further
 warning from the court_ There are other legal requiremants_ You may want to call an
 attorney right away. If you do not know an attorney, you may call an attorney referral
 service or a legal aid office (listed in the phone book). If you choose to file a written
 response yourself, at the same time you file your written response to the court you must
 also mail or take a copy of your written response to the "Plaintiff/Plaintiff's Attorney"
 named below.

                                        I MPORTANTE
 listed ha sido demandado legalmente. Tiene 20 dias,contados a partir del recibo de esta
 notification, para contestar la demanda adjunta, por escrito, y presentarla ante este
 tribunal. Una Ilamada telefonica no lo protegera. Si usted desea que el tribunal considere
 su defensa, debe presentar su respuesta por escrito, incluyendo el numero del caso y los
 nombres de las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese
 perder el caso y podria ser despojado de sus ingresos y propiedades, o privado de sus
 derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea,
 puede usted consultar a un abogado inmediatamente. Si no conoce a un abogado, puede
 Ilamar a una de las oficinas de asistencia legal que aparecen en la guia telefonica. Si
 desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
 respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su
 respuesta a la persona denominada abajo coma "Plaintiff/Plaintiff's Attorney"
 (Demandante o Abogado del Demandante).
                                         IMPORTANT
 Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs
 a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la
 plainte ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour
 vous proteger. Vous etes obliges de deposer votre reponse ecrite, avec mention du
 numero de dossier ci-dessus et du nom des parties nommees id, si vous souhaitez que
 le tribunal entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le relai
              riceiihm-y elan nekrelre   nmiicra ninci lit is •in+e-ck   tan+rei mr-rann+   cd• x/nc hiztne

 peuvent etre saisis par la suite, sans aucun preavis ulterieur du tribunal. II y a d'autres
 obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si
 vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference
 d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).
 Si vous choisissez de deposer vous-meme une reponse ecrite, it vous faudra egalement,
 en meme temps que cette formalite, faire parvenir ou expedier une copie de votre
 reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-
 dessous.
     Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 10 of 25
       # 103064537 E-Filed 02/10/2020 04:13:57 PM
Filing #                                       PM


                                                            IN
                                                            IN THE CIRCUIT COURT
                                                               THE CIRCUIT COURT OF
                                                                                  OF THE
                                                                                     THE
                                                            17TH JUDICIAL
                                                            17TH          CIRCUIT IN
                                                                 JUDICIAL CIRCUIT    AND FOR
                                                                                  IN AND FOR
                                                            BROWARD COUNTY,
                                                            BROWARD   COUNTY, FLORIDA
                                                                               FLORIDA


        LAURA DUBUISSON,
        LAURA DUBUISSON,

               PLAINTIFF,
               PLAINTIFF,

        vs.
        vs.                                                CASE NO.:
                                                           CASE NO.: CACE-20-000367
                                                                     CACE-20-000367 (04)
                                                                                    (04)

         THE SHERWIN
         THE              WILLIAMS COMPANY,
              SHERWIN WILLIAMS     COMPANY,
        aa Foreign
           Foreign corporation
                   corporation

              DEFENDANT.
              DEFENDANT.
        ______________________________//

              DEFENDANT’S MOTION
              DEFENDANT'S MOTION FOR
                                 FOR ENLARGEMENT  OF TIME
                                     ENLARGEMENT OF  TIME TO
                                                          TO RESPOND
                                                             RESPOND TO
                                                                     TO
                               PLAINTIFF’S
                               PLAINTIFF'S COMPLAINT
                                           COMPLAINT

               Defendant The
               Defendant The Sherwin-Williams Company, pursuant
                             Sherwin-Williams Company, pursuant to
                                                                to Fla.
                                                                   Fla. R.
                                                                        R. Civ.
                                                                           Civ. P.
                                                                                P. 1.090(b),
                                                                                   1.090(b), moves
                                                                                             moves

        for aa 14-day
        for    14-day enlargement
                      enlargement of
                                  of time
                                     time to
                                          to respond
                                             respond to
                                                     to Plaintiffs
                                                        Plaintiff’s Complaint.
                                                                    Complaint. As
                                                                               As grounds,
                                                                                  grounds, Defendant
                                                                                           Defendant

        states the
        states the following.
                   following.

               1.
               1.      The instant action
                       The instant action is
                                          is aa lawsuit
                                                lawsuit for violation of
                                                        for violation of Fla.
                                                                         Fla. Stat. § 741.313.
                                                                              Stat. § 741.313.

               2.
               2.      Defendant was
                       Defendant was served
                                     served with
                                            with Plaintiffs
                                                 Plaintiff’s Complaint
                                                             Complaint on
                                                                       on January 21, 2020.
                                                                          January 21, 2020.

               3.
               3.      Pursuant to
                       Pursuant to Fla.
                                   Fla. R.
                                        R. Civ.
                                           Civ. P.
                                                P. 1.140(a),
                                                   1.140(a), Defendant's
                                                             Defendant’s Response
                                                                         Response to
                                                                                  to Plaintiff
                                                                                     Plaintiff’ss

        Complaint is
        Complaint is due
                     due on
                         on February
                            February 10,
                                     10, 2020.
                                         2020.

               4.
               4.      Defendant is
                       Defendant is making
                                    making aa good
                                              good faith
                                                   faith effort to evaluate
                                                         effort to evaluate Plaintiffs
                                                                            Plaintiff’s allegations
                                                                                        allegations in
                                                                                                    in order
                                                                                                       order

        to prepare
        to prepare an
                   an appropriate
                      appropriate response.
                                  response.

               5.
               5.      Defendant seeks
                       Defendant seeks aa 14-day
                                          14-day enlargement
                                                 enlargement of
                                                             of time,
                                                                time, through
                                                                      through and
                                                                              and including
                                                                                  including February
                                                                                            February

        24, 2020
        24, 2020 to
                 to respond
                    respond to
                            to the
                               the Complaint.
                                   Complaint.
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 11 of 25




           6.
           6.    This enlargement of
                 This enlargement of time
                                     time is not made
                                          is not made necessary
                                                      necessary due
                                                                due to
                                                                    to neglect,
                                                                       neglect, nor
                                                                                nor is it for
                                                                                    is it     the
                                                                                          for the

   purpose of
   purpose of delay. Further, no
              delay. Further, no party
                                 party will
                                       will be
                                            be prejudiced
                                               prejudiced by
                                                          by the
                                                             the Court
                                                                 Court granting
                                                                       granting this
                                                                                this enlargement
                                                                                     enlargement of
                                                                                                 of

   time.
   time.

           7.
           7.    For the
                 For the reasons
                         reasons described
                                 described above,
                                           above, good
                                                  good cause
                                                       cause exists
                                                             exists for
                                                                    for the
                                                                        the requested
                                                                            requested enlargement
                                                                                      enlargement

   of time.
   of time.

           WHEREFORE, Defendant
           WHEREFORE, Defendant moves
                                moves the
                                      the Court
                                          Court for
                                                for aa 20-day
                                                       20-day enlargement of time,
                                                              enlargement of time, through
                                                                                   through

   and including
   and including February
                 February 24,
                          24, 2020,
                              2020, within
                                    within which
                                           which Defendant
                                                 Defendant may
                                                           may file
                                                               file its Response to
                                                                    its Response to Plaintiff's
                                                                                    Plaintiff’s

   Complaint.
   Complaint.

   Dated: February
   Dated: February 10,
                   10, 2020
                       2020



                                               Respectfully submitted,
                                               Respectfully submitted,

                                               OGLETREE, DEAKINS,
                                               OGLETREE,    DEAKINS, NASH,
                                                                        NASH,
                                                 SMOAK
                                                 SMOAK &  & STEWART,    P.C.
                                                            STEWART, P.C.
                                               9130
                                               9130 South Dadeland Blvd.,
                                                    South Dadeland  Blvd., Suite 1625
                                                                           Suite 1625
                                               Miami, Florida
                                               Miami, Florida 33156
                                                              33156
                                               Telephone: 305.374.0506
                                               Telephone:  305.374.0506
                                               Facsimile: 305.374.0456
                                               Facsimile: 305.374.0456


                                               /s/ Paul
                                               /s/ Paul De
                                                        De Boe
                                                            Boe
                                                David M.
                                                David   M. DeMaio
                                                           DeMaio
                                                 Florida Bar
                                                 Florida Bar Number
                                                             Number 886513
                                                                    886513
                                                 david.demaio@ogletreedeakins.com
                                                 david.demaio@ogletreedeakins.com
                                                Paul J.
                                                Paul    De Boe
                                                     J. De Boe
                                                 Florida Bar
                                                 Florida Bar Number
                                                             Number 52051
                                                                    52051
                                                 paul.deboe@ogletreedeakins.com
                                                 pauLdeboe@ogletreedeakins.com

                                               Counsel for Defendant
                                               Counselfor  Defendant




                                                  2
                                                  2
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 12 of 25




                                   CERTIFICATE OF SERVICE
                                   CERTIFICATE OF SERVICE

          II HEREBY
             HEREBY CERTIFY
                    CERTIFY that
                            that on
                                 on February
                                    February 10,
                                             10, 2020,
                                                 2020, the
                                                       the foregoing
                                                           foregoing document
                                                                     document is being served
                                                                              is being served

   this day
   this     on all
        day on all counsel
                   counsel of
                           of record or pro
                              record or pro se
                                            se parties
                                               parties identified
                                                       identified on
                                                                  on the
                                                                     the attached
                                                                         attached Service
                                                                                  Service List in the
                                                                                          List in the

   manner specified.
   manner specified.

                                                        /s/ Paul
                                                        /s/ Paul De
                                                                  De Boe
                                                                     Boe
                                                        Paul J.
                                                        Paul     De Boe
                                                              J. De Boe




                                                   33
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 13 of 25




                                       SERVICE
                                       SERVICE LIST LIST
                    Laura Dubuisson
                    Laura  Dubuisson v. v. The Sherwin-Williams Company
                                           The Sherwin-Williams Company
                   17th Judicial
                   17th          Circuit in
                        Judicial Circuit in and
                                            and for Broward County,
                                                for Broward County, Florida
                                                                    Florida
                                  Case No.
                                  Case No. CACE-20-000367
                                             CACE-20-000367

                                              Ephraim  Roy Hess
                                              Ephraim Roy   Hess
                                               erh@thehessfirm.com
                                               erh@thehessfirm.com
                                               erhpalaw@gmail.com
                                               erhpalaw@gmail.com
                                              HESS LAW
                                              HESS         FIRM
                                                     LAW FIRM
                                              205 Davie
                                              205  Davie Boulevard
                                                         Boulevard
                                              Ft. Lauderdale,
                                              Ft.             Florida 33315
                                                  Lauderdale, Florida 33315
                                              Telephone: 954.585.8599
                                              Telephone:  954.585.8599

                                               Counsel for Plaintiff
                                               Counselfor  Plaintiff

                                              Method of
                                              Method of Service:
                                                        Service: Email
                                                                 Email

                                              David M.
                                              David   M. DeMaio
                                                         DeMaio
                                               david.demaio@ogletreedeakins.com
                                              david.demaio@ogletreedeakins.com
                                              Paul J.
                                              Paul    De Boe
                                                   J. De  Boe
                                               paul.deboe@ogletreedeakins.com
                                              pauLdeboe@ogletreedeakins.com
                                              OGLETREE, DEAKINS,
                                              OGLETREE,      DEAKINS, NASH,
                                                                         NASH,
                                                SMOAK
                                                SMOAK &   & STEWART,     P.C.
                                                             STEWART, P.C.
                                              9130
                                              9130 South   Dadeland Blvd.,
                                                    South Dadeland   Blvd., Suite 1625
                                                                            Suite 1625
                                              Miami, Florida
                                              Miami,   Florida 33156
                                                               33156
                                              Telephone: 305.374.0506
                                              Telephone:    305.374.0506
                                              Facsimile: 305.374.0456
                                              Facsimile:   305.374.0456

                                               Counsel for Defendant
                                               Counselfor  Defendant




                                                                                         41697630.1




                                              4
                                              4
      Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 14 of 25
Filing # 103301419 E-Filed 02/13/2020 06:16:03 PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20000367       DIVISION 04    JUDGE Sandra Perlman

      Laura L. Dubuisson
      Plaintiff(s) / Petitioner(s)
      v.
      Sherwin-Williams Company
      Defendant(s) / Respondent(s)
      ____________________________//

       AGREED ORDER GRANTING DEFENDANT'S
                              DEFENDANT’S MOTION FOR ENLARGEMENT
               OF TIME TO RESPOND TO PLAINTIFF’S
                                     PLAINTIFF'S COMPLAINT


                                                   Defendant’s Motion for Enlargement of Time to
               THIS CAUSE came before the Court on Defendant's
                 Plaintiff’s Complaint. The Court having reviewed the motion and being otherwise
      Respond to Plaintiff's
      fully advised in the premises, it is hereby:

      ORDERED AND ADJUDGED that the motion is GRANTED. Defendant shall have up to and

      including February 24, 2020 in which to file a Response to Plaintiff's
                                                                 Plaintiff’s Complaint.
      DONE and ORDERED in Chambers, at Broward County, Florida on 02-13-2020.


                                                             CACE20000367 02-13-2020 12:45 PM
                                                           Hon. Sandra Perlman
                                                              CIRCUIT JUDGE
                                                           Electronically Signed by Sandra Perlman
      Copies Furnished To:
      Ephraim Hess , E-mail : erhpalaw@gmail.com
      Paul J. Deboe , E-mail : kelly.nino@ogletree.com
      Paul J. Deboe , E-mail : veronica.alarcon@ogletree.com
      Paul J. Deboe , E-mail : paul.deboe@ogletreedeakins.com
     Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 15 of 25
Filing # 103772509 E-Filed 02/24/2020 11:42:08 AM



                                                               IN
                                                               IN THE CIRCUIT COURT
                                                                  THE CIRCUIT COURT OF
                                                                                     OF THE
                                                                                        THE
                                                               17TH JUDICIAL
                                                               17TH          CIRCUIT IN
                                                                    JUDICIAL CIRCUIT    AND FOR
                                                                                     IN AND FOR
                                                               BROWARD COUNTY,
                                                               BROWARD   COUNTY, FLORIDA
                                                                                  FLORIDA


        LAURA
        LAURA L. DUBUISSON,
              L. DUBUISSON,

                PLAINTIFF,
                PLAINTIFF,

        vs.
        vs.                                                CASE NO.:
                                                           CASE NO.: CACE-20-000367
                                                                     CACE-20-000367 (04)
                                                                                    (04)

         THE SHERWIN
         THE              WILLIAMS COMPANY,
              SHERWIN WILLIAMS     COMPANY,
        aa Foreign
           Foreign corporation
                   corporation

              DEFENDANT.
              DEFENDANT.
        ______________________________//

              DEFENDANT’S ANSWER
              DEFENDANT'S ANSWER AND
                                 AND DEFENSES
                                     DEFENSES TO
                                              TO PLAINTIFF’S
                                                 PLAINTIFF'S COMPLAINT
                                                             COMPLAINT

                Defendant The
                Defendant The Sherwin-Williams Company, pursuant
                              Sherwin-Williams Company, pursuant to
                                                                 to Fla.
                                                                    Fla. R.
                                                                         R. Civ.
                                                                            Civ. P.
                                                                                 P. 1.110(c),
                                                                                    1.110(c), answers
                                                                                              answers

        the numbered
        the numbered paragraphs
                     paragraphs of
                                of the
                                   the Complaint
                                       Complaint filed by Plaintiff
                                                 filed by Plaintiff Laura Dubuisson and
                                                                    Laura Dubuisson and presents
                                                                                        presents the
                                                                                                 the

        following defenses:
        following defenses:

                                            “NATURE OF
                                            "NATURE OF ACTION"
                                                       ACTION”

                1.
                1.       Admitted that
                         Admitted that Plaintiff
                                       Plaintiff purports
                                                 purports to
                                                          to bring
                                                             bring an
                                                                   an action
                                                                      action under
                                                                             under Fla.
                                                                                   Fla. Stat. § 741.313.
                                                                                        Stat. § 741.313.

        Admitted that
        Admitted that Plaintiff
                      Plaintiff was
                                was aa store
                                       store manager
                                             manager for
                                                     for Sherwin-Williams
                                                         Sherwin-Williams in Fort Lauderdale
                                                                          in Fort            before she
                                                                                  Lauderdale before she

        transferred to
        transferred to Colorado.
                       Colorado. Admitted
                                 Admitted that
                                          that Plaintiff
                                               Plaintiff purports
                                                         purports to
                                                                  to seek
                                                                     seek damages
                                                                          damages and
                                                                                  and equitable relief in
                                                                                      equitable relief in

        the form
        the form of
                 of reinstatement.
                    reinstatement. Defendant
                                   Defendant denies that Plaintiff
                                             denies that Plaintiff is
                                                                   is entitled to the
                                                                      entitled to the relief sought or
                                                                                      relief sought or any
                                                                                                       any

        relief at
        relief at all.
                  all. All
                       All remaining
                           remaining allegations
                                     allegations are
                                                 are denied.
                                                     denied.

                                        “JURISDICTION AND
                                        "JURISDICTION AND VENUE"
                                                          VENUE”

                2.
                2.       Admitted that
                         Admitted that Plaintiff
                                       Plaintiff purports
                                                 purports to
                                                          to seek
                                                             seek damages
                                                                  damages in
                                                                          in excess of $15,000.00,
                                                                             excess of $15,000.00,

        exclusive of
        exclusive of pre
                     pre-judgment interest and
                         judgment interest and costs. Denied that
                                               costs. Denied that Plaintiff
                                                                  Plaintiff is
                                                                            is entitled to the
                                                                               entitled to the relief
                                                                                               relief sought
                                                                                                      sought

        or any
        or any relief at all.
               relief at all.

                3.
                3.       Denied.
                         Denied.
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 16 of 25




             4.
             4.    Admitted that
                   Admitted that at
                                 at all
                                    all times
                                        times material
                                              material to
                                                       to this
                                                          this action,
                                                               action, Defendant
                                                                       Defendant is
                                                                                 is and
                                                                                    and was
                                                                                        was aa foreign
                                                                                               foreign

   corporation conducting
   corporation conducting business
                          business within
                                   within Broward
                                          Broward County,
                                                  County, Florida.
                                                          Florida. Admitted
                                                                   Admitted that
                                                                            that Defendant
                                                                                 Defendant

   employed Plaintiff,
   employed Plaintiff, as
                       as aa Store Manager in
                             Store Manager in Fort
                                              Fort Lauderdale before Plaintiff
                                                   Lauderdale before Plaintiff transferred
                                                                               transferred to
                                                                                           to

   Colorado. All
   Colorado. All remaining
                 remaining allegations
                           allegations are
                                       are denied.
                                           denied.

             5.
             5.    Denied.
                   Denied.

                                               “FACTS”
                                               "FACTS"

             6.
             6.    Admitted.
                   Admitted.

             7.
             7.    Admitted that
                   Admitted that Plaintiff
                                 Plaintiff was
                                           was employed
                                               employed by
                                                        by Defendant
                                                           Defendant at
                                                                     at all
                                                                        all material
                                                                            material times
                                                                                     times and
                                                                                           and for
                                                                                               for

   over six
   over six years.
            years. Otherwise
                   Otherwise denied.
                             denied.

             8.
             8.    Admitted that
                   Admitted that on
                                 on September 10, 2019,
                                    September 10, 2019, Plaintiff
                                                        Plaintiff contacted
                                                                  contacted Defendant's
                                                                            Defendant’s Human
                                                                                        Human

   Resources Division.
   Resources Division. Admitted
                       Admitted that
                                that Plaintiff
                                     Plaintiff asked
                                               asked for
                                                     for help
                                                         help relocating, allegedly because
                                                              relocating, allegedly because an
                                                                                            an ex-
                                                                                               ex-

   boyfriend threatened
   boyfriend threatened to
                        to kill her. Also
                           kill her. Also admitted
                                          admitted that
                                                   that Plaintiff
                                                        Plaintiff claimed
                                                                  claimed to
                                                                          to be
                                                                             be in
                                                                                in danger.
                                                                                   danger. Otherwise
                                                                                           Otherwise

   denied.
   denied.

             9.
             9.    Denied.
                   Denied.

             10.
             10.   Defendant is
                   Defendant is presently
                                presently without
                                          without knowledge
                                                  knowledge sufficient
                                                            sufficient to
                                                                       to form
                                                                          form aa belief
                                                                                  belief as
                                                                                         as to
                                                                                            to the
                                                                                               the

   allegations in
   allegations in this
                  this paragraph
                       paragraph and
                                 and therefore
                                     therefore denies
                                               denies them.
                                                      them.

             11.
             11.   Admitted that
                   Admitted that Defendant
                                 Defendant sent
                                           sent Plaintiff
                                                Plaintiff aa termination
                                                             termination letter dated October
                                                                         letter dated October 15,
                                                                                              15,

   2019. Defendant
   2019. Defendant is presently without
                   is presently without knowledge sufficient to
                                        knowledge sufficient to form
                                                                form aa belief
                                                                        belief as
                                                                               as to
                                                                                  to the
                                                                                     the remaining
                                                                                         remaining

   allegations in
   allegations in this
                  this paragraph
                       paragraph and
                                 and therefore
                                     therefore denies
                                               denies them.
                                                      them.

             12.
             12.   Denied.
                   Denied.

             13.
             13.   Denied.
                   Denied.

             14.
             14.   Admitted that
                   Admitted that Plaintiff
                                 Plaintiff and
                                           and Scott Granger were
                                               Scott Granger were both
                                                                  both employed by Defendant.
                                                                       employed by Defendant.

   Otherwise denied.
   Otherwise denied.




                                                    2
                                                    2
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 17 of 25




           15.
           15.      Denied.
                    Denied.

           16.
           16.      Denied.
                    Denied.

           17.
           17.      Admitted that
                    Admitted that Plaintiff
                                  Plaintiff asked
                                            asked for,
                                                  for, and
                                                       and received
                                                           received approval
                                                                    approval for, relocation to
                                                                             for, relocation to

   Colorado. Otherwise
   Colorado. Otherwise denied.
                       denied.

           18.
           18.      Denied.
                    Denied.

            “COUNT II —
            "COUNT    – VIOLATION
                        VIOLATION OF
                                  OF SECTION
                                     SECTION 741.313, FLORIDA STATUTES"
                                             741.313, FLORIDA STATUTES”

           19.
           19.      Defendant repeats
                    Defendant repeats and
                                      and incorporates by reference
                                          incorporates by reference its
                                                                    its responses
                                                                        responses to
                                                                                  to Paragraphs
                                                                                     Paragraphs 1-18
                                                                                                1-18

   as if
   as if set
         set forth
             forth in full herein.
                   in full herein.

           20.
           20.      Denied.
                    Denied.

           21.
           21.      Denied as
                    Denied as phrased.
                              phrased. Admitted
                                       Admitted that
                                                that Fla.
                                                     Fla. Stat. § 741.313
                                                          Stat. §         affords certain
                                                                  741.313 affords certain individuals
                                                                                          individuals

   living and
   living and working
              working in
                      in Florida
                         Florida the
                                 the right
                                     right to
                                           to take
                                              take three
                                                   three days
                                                         days of
                                                              of leave
                                                                 leave free
                                                                       free from
                                                                            from retaliation or
                                                                                 retaliation or

   interference under
   interference       the narrow
                under the narrow circumstances
                                 circumstances described
                                               described by
                                                         by the
                                                            the statute.
                                                                statute.

           22.
           22.      Admitted that
                    Admitted that Fla.
                                  Fla. Stat. § 741.313
                                       Stat. §         states: "A
                                               741.313 states: “A private
                                                                  private employer
                                                                          employer must
                                                                                   must keep all
                                                                                        keep all

   information relating
   information          to the
               relating to the employee's
                               employee’s leave under this
                                          leave under this section
                                                           section confidential.” Otherwise denied.
                                                                   confidential." Otherwise denied.

           23.
           23.      Denied.
                    Denied.

           Defendant denies
           Defendant denies that
                            that Plaintiff
                                 Plaintiff is entitled to
                                           is entitled to any
                                                          any of
                                                              of the
                                                                 the relief requested in
                                                                     relief requested    the
                                                                                      in the

   “WHEREFORE” clause
   "WHEREFORE" clause following
                      following Paragraph
                                Paragraph 23
                                          23 and
                                             and further
                                                 further denies
                                                         denies that
                                                                that Plaintiff
                                                                     Plaintiff is entitled to
                                                                               is entitled to

   any relief
   any        at all.
       relief at all.

                                     “DEMAND FOR
                                     "DEMAND     TRIAL BY
                                             FOR TRIAL    JURY”
                                                       BY JURY"

           Defendant admits
           Defendant admits that
                            that Plaintiff
                                 Plaintiff demands
                                           demands aa jury
                                                      jury trial.
                                                           trial.

                              DEFENSES AND
                              DEFENSES AND AFFIRMATIVE
                                           AFFIRMATIVE DEFENSES
                                                       DEFENSES

           1.
           1.       Fla. Stat.
                    Fla.       § 741.313
                         Stat. §         does not
                                 741.313 does not apply
                                                  apply extraterritorially to actions
                                                        extraterritorially to actions taken
                                                                                      taken by
                                                                                            by Defendant
                                                                                               Defendant

   with respect
   with         to the
        respect to the employment
                       employment of
                                  of an
                                     an employee living and
                                        employee living and working
                                                            working in
                                                                    in Colorado.
                                                                       Colorado.




                                                     33
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 18 of 25




              2.
              2.    Plaintiff is
                    Plaintiff is not
                                 not entitled
                                     entitled to
                                              to any
                                                 any protection
                                                     protection or
                                                                or remedy
                                                                   remedy under
                                                                          under Fla.
                                                                                Fla. Stat. § 741.313
                                                                                     Stat. §         as
                                                                                             741.313 as

   she was
   she was not
           not aa victim
                  victim of
                         of domestic
                            domestic violence
                                     violence or
                                              or sexual
                                                 sexual violence
                                                        violence as
                                                                 as those
                                                                    those terms
                                                                          terms are
                                                                                are defined
                                                                                    defined by
                                                                                            by the
                                                                                               the

   statute.
   statute.

              3.
              3.    Fla. Stat.
                    Fla.       § 741.313
                         Stat. § 741.313 does
                                         does not
                                              not limit
                                                  limit the
                                                        the employer's
                                                            employer’s right to discipline
                                                                       right to            or terminate
                                                                                discipline or terminate

   any employee
   any employee for
                for any
                    any reason,
                        reason, including, but not
                                including, but not limited
                                                   limited to,
                                                           to, reductions
                                                               reductions in work force
                                                                          in work       or
                                                                                  force or

   termination for
   termination for cause
                   cause or
                         or for
                            for no
                                no reason
                                   reason at
                                          at all,
                                             all, other
                                                  other than
                                                        than exercising
                                                             exercising his
                                                                        his or
                                                                            or her
                                                                               her rights under the
                                                                                   rights under the

   statute.
   statute.

              4.
              4.    All actions
                    All actions taken
                                taken by
                                      by Defendant
                                         Defendant with
                                                   with respect
                                                        respect to
                                                                to Plaintiffs
                                                                   Plaintiff’s employment were for
                                                                               employment were for

   legitimate reasons
   legitimate reasons not
                      not prohibited
                          prohibited by
                                     by Fla.
                                        Fla. Stat. § 741.313.
                                             Stat. § 741.313.

              5.
              5.    Any recovery
                    Any recovery by
                                 by Plaintiff
                                    Plaintiff must
                                              must be
                                                   be reduced,
                                                      reduced, in whole or
                                                               in whole or in
                                                                           in part,
                                                                              part, because
                                                                                    because and
                                                                                            and to
                                                                                                to the
                                                                                                   the

   extent that
   extent that Plaintiff
               Plaintiff failed or refused
                         failed or refused to
                                           to take
                                              take reasonable efforts to
                                                   reasonable efforts to mitigate
                                                                         mitigate Plaintiff's
                                                                                  Plaintiff’s damages.
                                                                                              damages.

              6.
              6.    Defendant reserves
                    Defendant          the right
                              reserves the right to
                                                 to add
                                                    add additional
                                                        additional defenses that may
                                                                   defenses that may become
                                                                                     become

   applicable while
   applicable while discovery
                    discovery proceeds.
                              proceeds.

              WHEREFORE, Defendant
              WHEREFORE, Defendant respectfully
                                   respectfully requests that this
                                                requests that this Court
                                                                   Court dismiss
                                                                         dismiss Plaintiff's
                                                                                 Plaintiff’s

   Complaint with
   Complaint with prejudice,
                  prejudice, award
                             award Defendant
                                   Defendant its
                                             its costs
                                                 costs and
                                                       and reasonable attorneys’ fees
                                                           reasonable attorneys'      incurred
                                                                                 fees incurred

   in this
   in this action,
           action, and
                   and provide
                       provide any
                               any such
                                   such other
                                        other and
                                              and further relief as
                                                  further relief as this
                                                                    this Court
                                                                         Court deems
                                                                               deems just
                                                                                     just and
                                                                                          and

   proper.
   proper.




                                                     4
                                                     4
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 19 of 25




   Dated: February
   Dated: February 24,
                   24, 2020
                       2020



                                      Respectfully submitted,
                                      Respectfully submitted,

                                      OGLETREE, DEAKINS,
                                      OGLETREE,    DEAKINS, NASH,
                                                               NASH,
                                        SMOAK
                                        SMOAK &  & STEWART,    P.C.
                                                   STEWART, P.C.
                                      Two Datran
                                      Two  Datran Center
                                                  Center
                                      9130
                                      9130 South Dadeland Blvd.,
                                           South Dadeland  Blvd., Suite 1625
                                                                  Suite 1625
                                      Miami, Florida
                                      Miami, Florida 33156
                                                     33156
                                      Telephone: 305.374.0506
                                      Telephone:  305.374.0506
                                      Facsimile: 305.374.0456
                                      Facsimile:  305.374.0456


                                      /s/ Paul
                                      /s/ Paul De
                                               De Boe
                                                   Boe
                                       David M.
                                       David   M. DeMaio
                                                  DeMaio
                                        Florida Bar
                                        Florida Bar Number
                                                    Number 886513
                                                           886513
                                        david.demaio@ogletreedeakins.com
                                        david.demaio@ogletreedeakins.com
                                       Paul J.
                                       Paul    De Boe
                                            J. De Boe
                                        Florida Bar
                                        Florida Bar Number
                                                    Number 52051
                                                           52051
                                        paul.deboe@ogletreedeakins.com
                                        pauLdeboe@ogletreedeakins.com

                                      Counsel for Defendant
                                      Counselfor  Defendant




                                         5
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 20 of 25




                                   CERTIFICATE OF SERVICE
                                   CERTIFICATE OF SERVICE

          II HEREBY
             HEREBY CERTIFY
                    CERTIFY that
                            that on
                                 on February
                                    February 24,
                                             24, 2020,
                                                 2020, the
                                                       the foregoing
                                                           foregoing document
                                                                     document is being served
                                                                              is being served

   this day
   this     on all
        day on all counsel
                   counsel of
                           of record or pro
                              record or pro se
                                            se parties
                                               parties identified
                                                       identified on
                                                                  on the
                                                                     the attached
                                                                         attached Service
                                                                                  Service List in the
                                                                                          List in the

   manner specified.
   manner specified.

                                                        /s/ Paul
                                                        /s/ Paul De
                                                                 De Boe
                                                                    Boe




                                                   66
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 21 of 25




                                       SERVICE
                                       SERVICE LIST  LIST
                   Laura L.
                   Laura  L. Dubuisson
                             Dubuisson v. v. The  Sherwin-Williams Company
                                             The Sherwin-Williams  Company
                   17th Judicial
                   17th          Circuit in
                        Judicial Circuit in and
                                             and for Broward County,
                                                 for Broward County, Florida
                                                                     Florida
                                  Case No.
                                  Case No. CACE-20-000367
                                              CACE-20-000367

                                               Ephraim  Roy Hess
                                               Ephraim Roy   Hess
                                                erh@thehessfirm.com
                                                erh@thehessfirm.com
                                                erhpalaw@gmail.com
                                                erhpalaw@gmail.com
                                               HESS LAW
                                               HESS         FIRM
                                                      LAW FIRM
                                               205 Davie
                                               205  Davie Boulevard
                                                          Boulevard
                                               Ft. Lauderdale,
                                               Ft.             Florida 33315
                                                   Lauderdale, Florida 33315
                                               Telephone: 954.585.8599
                                               Telephone:  954.585.8599

                                               Counsel for Plaintiff
                                               Counselfor  Plaintiff

                                               Method of
                                               Method of Service: Florida E-Filing
                                                         Service: Florida          Portal
                                                                          E-Filing Portal

                                               David M.
                                               David   M. DeMaio
                                                          DeMaio
                                                david.demaio@ogletreedeakins.com
                                               david.demaio@ogletreedeakins.com
                                               Paul J.
                                               Paul    De Boe
                                                    J. De  Boe
                                                paul.deboe@ogletreedeakins.com
                                               pauLdeboe@ogletreedeakins.com
                                               OGLETREE, DEAKINS,
                                               OGLETREE,      DEAKINS, NASH,
                                                                          NASH,
                                                 SMOAK
                                                 SMOAK &   & STEWART,     P.C.
                                                              STEWART, P.C.
                                               Two Datran
                                               Two  Datran Center
                                                             Center
                                               9130
                                               9130 South   Dadeland Blvd.,
                                                     South Dadeland   Blvd., Suite 1625
                                                                             Suite 1625
                                               Miami, Florida
                                               Miami,   Florida 33156
                                                                33156
                                               Telephone: 305.374.0506
                                               Telephone:    305.374.0506
                                               Facsimile: 305.374.0456
                                               Facsimile:   305.374.0456

                                               Counsel for Defendant
                                               Counselfor  Defendant




                                                                                          41762376.1
                                                                                          41762376.1




                                              77
     Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 22 of 25
Filing # 103865705 E-Filed 02/25/2020 01:38:25 PM


                   IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                            IN AND FOR BROWARD COUNTY, FLORIDA


        LAURA L. DUBUISSON

                                   Plaintiff,

        vs.
        vs.                                                        Case No. : CACE-20-000367 (04)

        THE SHERWIN WILLIAMS COMPANY,
        a Foreign corporation,

                          Defendant.
        ___________________________________//
                                                  NOTICE OF UNAVAILABILITY


                Please take notice that Ephraim Roy Hess, Esquire, will be unavailable, MONDAY, MARCH

        2nd, 2020, THROUGH AND INCLUDING FRIDAY, APRIL 10th, 2020, and respectfully requests

        that no trials, hearings or depositions be scheduled during this time and that no motions, notices to

        produce, interrogatories or other pleadings or discovery be filed or served which require a timely response

        during this time; and, that all pending matters remain in status quo during this period of time.

                The filing and service of this Notice shall constitute an application for Protective Order, Motion

        for Extension of Time or Motion for Continuance as appropriately required for the above reason.

                                                             By:           /s/
                                                                   Ephraim Roy Hess, Esquire
                                                                   Florida Bar No. 983100
                                                                   HESS LAW FIRM
                                                                   205 Davie Boulevard
                                                                   Fort Lauderdale, FL 33315
                                                                   (954) 585-8599
                                                                   erhpalaw@gmail.com
                                                                   Counsel for
                                                                            for Defendant

                                                 CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
        electronic service via the Florida Courts E-Filing Portal, in accordance with Administrative Order No.
        AOSC13-49, to Paul J. De Boe, Esq., Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
        Two Datran       Center,    9130    S.    Dadeland    Boulevard,   Suite   1625,   Miami,   FL     33156   at
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 23 of 25
   Case No. : CACE-20- 000367 (04)
   Dubuisson vs. Sherwin-Williams


   paul.deboe@ogletree.com, veronica.alarcon@ogletree.com and kelly.nino@ogletree.com, this 25th day
   of February, 2020.

                                         By:           /s/

                                                       Ephraim Roy Hess, Esquire




                                                  22
     Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 24 of 25
Filing # 119187582 E-Filed 01/06/2021 07:15:00 PM


                        THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT, IN AND
                                   FOR BROWARD COUNTY, FLORIDA

                                                                                        NO.: CACE20000367
                                                                                   CASE NO.:
                                                                                   CASE
        Laura L. Dubuisson                                                         JUDGE: Perlman, Sandra (04)
                                                                                   JUDGE:
                 Plaintiff,
                 Plaintiff,
        vs.
        vs.

         Sherwin-Williams Company
                 Defendant,
                 Defendant,

              NOTICE OF LACK OF PROSECUTION AND NOTICE OF HEARING PURSUANT TO
                           FLORIDA RULE OF CIVIL PROCEDURE 1.420 (e)

                 NOTICE it       appears on
                              it appears  on the
                                             the face of the
                                                 face of the record
                                                             record no record activity by   by way
                                                                                                way of
                                                                                                     of filing of pleadings,
                                                                                                        filing of pleadings,
        orders of
        orders  of the
                   the court,
                       court, or
                               or otherwise,
                                  otherwise, has
                                             has occurred
                                                 occurred for
                                                           for aa period
                                                                  period of
                                                                          of 10
                                                                             10 months
                                                                                months immediately     preceding service
                                                                                          immediately preceding           of
                                                                                                                  service of
        this notice.
        this         Further, no
             notice. Further,       order staying
                                 no order staying the
                                                  the action
                                                      action has
                                                             has been
                                                                   been issued
                                                                         issued nor
                                                                                 nor stipulation
                                                                                      stipulation for
                                                                                                  for stay  approved by
                                                                                                      stay approved   by the
                                                                                                                         the
        court. Therefore,
        court.               any interested
                Therefore, any               person, whether
                                  interested person,  whether aa party
                                                                   party to
                                                                         to the
                                                                             the action
                                                                                 action or
                                                                                         or not,
                                                                                            not, including
                                                                                                 including the
                                                                                                             the Court,
                                                                                                                 Court, may
                                                                                                                        may
        serve notice
        serve  notice to
                      to all
                         all parties
                             parties that
                                     that no
                                          no such
                                             such activity
                                                  activity has  occurred and
                                                           has occurred    and such
                                                                               such Notice
                                                                                     Notice is
                                                                                             is hereby given.
                                                                                                hereby given.

                  THEREFORE, pursuantpursuant toto Fla. R. Civ. P. 1.420    (e), if
                                                                     1.420 (e),     no record
                                                                                 if no  record activity
                                                                                                activity occurs
                                                                                                         occurs within
                                                                                                                  within 60  days
                                                                                                                         60 days
        following the
        following   the service
                         service of
                                 of this
                                    this notice;
                                          notice; and,
                                                  and, if
                                                        if no
                                                           no stay
                                                              stay is
                                                                   is issued  during the
                                                                      issued during    the 60-day   period, this
                                                                                            60-day period,   this action
                                                                                                                  action shall be
        dismissed by by the
                         the Court
                             Court on
                                    on its  own motion;
                                        its own   motion; oror on
                                                               on the
                                                                  the motion
                                                                       motion of
                                                                               of any
                                                                                    any interested
                                                                                         interested person,
                                                                                                    person, whether
                                                                                                              whether aa party
                                                                                                                         party to
                                                                                                                                to
        the  action  or not, after reasonable    notice  to the parties. Notice   is  hereby  given  that  unless
        the action or not, after reasonable notice to the parties. Notice is hereby given that unless a party showsa party  shows
        good cause
        good   cause in   writing at
                      in writing   at least
                                      least 5 days prior
                                                      prior to
                                                             to the
                                                                the hearing,
                                                                    hearing, this
                                                                              this case    shall be
                                                                                     case shall  be dismissed
                                                                                                     dismissed without
                                                                                                                 without further
                                                                                                                           further
        order of
        order  of the
                  the court.
                       court. A
                              A hearing
                                hearing isis scheduled
                                             scheduled on on this
                                                             this Notice
                                                                  Notice of
                                                                          of Lack
                                                                             Lack of of Prosecution
                                                                                        Prosecution for
                                                                                                      for 034
                                                                                                          03-10-2021
                                                                                                                0-2021 9:30 AI)AM ,
        before the
        before  the Honorable
                     Honorable Perlman, Sandra (04)                                                                               ,,
         in  Courtroom 16165 or Zoom: https://17thilcourts.zoom.us/j/726619094
         in Courtroom                          https://17thflcourts.zoom.us/j/726619094                                            ,,
        of the
        of  the Broward
                Broward County
                           County Courthouse,
                                   Courthouse, 201 SE 6th Street, Ft Lauderdale, FL 33301
        Check Court
        Check   Court Procedures
                        Procedures toto determine   Court or
                                        determine Court     or Zoom.
                                                               Zoom.
        Should
        Should aa pleading
                   pleading be
                            be filed
                                filed within
                                       within the
                                               the time
                                                    time period
                                                          period set
                                                                  set forth   herein, the
                                                                      forth herein,   the scheduled
                                                                                           scheduled hearing
                                                                                                      hearing IS NOT
        CANCELLED. The   The scheduled    hearing will
                             scheduled hearing     will go
                                                        go forward
                                                           forward asas aa case  management conference
                                                                           case management     conference per
                                                                                                          per FLRCivP
                                                                                                              FLRCivP
        1.200 to determine
        1.200 to           the status
                 determine the status of
                                       of the
                                          the case.  All counsel
                                              case. All  counsel and
                                                                  and any
                                                                      any self-represented
                                                                            self-represented party
                                                                                              party MUST
                                                                                                    MUST appear
                                                                                                           appear at
                                                                                                                  at the
                                                                                                                     the
        hearing and
        hearing  and be
                      be prepared
                         prepared toto schedule
                                       schedule future
                                                  future events
                                                          events onon the
                                                                      the matter.
                                                                            matter. FAILURE TO APPEAR MAY
        RESULT IN A DISMISSAL OF THE CASE, SANCTIONS, OR ENTRY OF A DEFAULT.
        Telephonic  appearances are
        Telephonic appearances   are not
                                     not permitted
                                         permitted absent
                                                     absent prior
                                                            prior approval
                                                                  approval from
                                                                             from the
                                                                                   the Court.
                                                                                       Court.

        Further, pursuant to the Florida Rules of Jud Adm 2.516 (h) the Court orders counsel of record
        SHALL serve this notice on any self-presented party as prescribed by law.

                         at Fort
        DONE AND ORDERED at Fort Lauderdale,
                                 Lauderdale, FL on January
                                             FL on January 06, 2021                                          .
                                                                          C
                                                                          CACE20000367 01-06-2021 7:14 PM
                                                                                       0%6=21)21-7:1-4-PM
                                                                          ___________________________________________
                                                                          CACE20000367 01-06-2021 7:14 PM
                                                                          CIRCUIT COURT JUDGE
        If you are a person with a disability who needs any accommodation in order to participate
        in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance.
        Please contact Diana Sobel, Room 20140, 201 S.E. Sixth Street, Fort Lauderdale, Florida
        33301, 954-831-7721 at least 7 days before your scheduled court appearance, or
        immediately upon receiving this notification if the time before the scheduled appearance is
        less than 7 days; if you are hearing or voice impaired, call 711.
                                                               Page 1 of
                                                               Page   of 2
Case 0:21-cv-60041-JIC Document 1-2 Entered on FLSD Docket 01/07/2021 Page 25 of 25




   Copies Furnished
   Copies Furnished to:
                    to:
   Ephraim Hess, Email : erhpalaw@gmail.com
   Paul J. DeBoe, Email : veronica.alarcon@ogletree.com
   Paul J. DeBoe, Email : paul.deboe@ogletreedeakins.com
   Paul J. DeBoe, Email : Kelly.nino@ogletree.com
                          Kelly.nino@ogletree.com




                                                   Page 2 of
                                                   Page   of 2
